Citation Nr: 1549967	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-14 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a bilateral ankle condition.

2. Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to April 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The issue of entitlement to service connection for a mental disorder is remanded.


FINDING OF FACT

In June 2015, prior to promulgation of a decision in the appeal, the Veteran notified VA of his desire to withdraw his appeal as to the claim of entitlement to service connection for a bilateral ankle condition.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for service connection for a bilateral ankle condition by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, at the time of his June 2015 Board videoconference hearing, withdrew the appeal of entitlement to service connection for a bilateral ankle condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for a bilateral ankle condition.  The claim is dismissed.


ORDER

The appeal of entitlement to service connection for a bilateral ankle condition is dismissed.


REMAND

The Veteran contends that his current disability initially manifested during his brief period of active service and has continued ever since.  This claim requires additional evidentiary action prior to adjudication.

The Veteran's service treatment records include March 1984 clinical records showing the Veteran was in a depressed mood with poor insight and judgment.  This record appears to be a part of a mental evaluation in connection with a bedwetting incident.  The record shows that a diagnosis was deferred at that time.  There is no further indication of treatment or diagnosis during service, as the Veteran was discharged a short time after.

In August 2013, the Veteran was afforded a VA examination, at which time his diagnosis of dysthymic disorder was recognized.  The VA examiner, however, was unable to establish a nexus between the current dysthymic disorder and the March 1984 notation of a depressed mood.  The examiner stated there is no indication of treatment for the mental disorder found in 1984, thus there was no way to find a nexus between the 1984 indication of depression and the current diagnosis of dysthymic disorder.

At his June 2015 hearing, the Veteran reported a feeling of sadness at the time of the in-service mental evaluation.  He reported the feeling of sadness and depression did not cease and he eventually sought treatment after moving to Nebraska in 2001.  The Veteran's wife also provided sworn testimony in June 2015, at which time she recalled her husband experiencing depression at the time of his separation from service and ever since.  She also provided a written statement in August 2015 indicating he was "different" after his return from basic training.  She reported his sadness has continued since that time and worsened in recent years.  

There is no indication that the examiner questioned the Veteran related to the initial onset of depressive symptoms during the VA examination report prior to the hearing.  Rather, the examiner merely relied upon findings, or the lack thereof, in medical records.  The Board finds a remand is necessary in order to obtain an opinion as to whether the Veteran's current dysthymic disorder initially manifested in service, especially in light of the Veteran's competent testimony related to his history of symptoms, as well as his wife's personal observations.  For these reasons, the claim of service connection for a mental disorder must be remanded for new VA examination and opinion.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

Additional development of the medical evidence must also occur prior to obtaining this nexus opinion.  In particular, at the time of the June 2015 Board videoconference hearing, the Veteran reported seeking private mental health care from Dr. A. and Dr. W. starting in 2001 after he moved to Nebraska.  The record was left open following the hearing to allow the Veteran time to obtain these records.  In August 2015, he submitted a statement indicating he was having difficulty.  On remand, the RO should attempt to assist the Veteran in this regard.  38 C.F.R. § 3.159(c)(1) (2015).

Finally, the Board reviewed the Veteran's private treatment records already within the electronic claims file.  Within the 2006 to 2012 private treatment records related to the Veteran's depression and his foot disability, there is a clear indication that he began receiving disability benefits from the Social Security Administration (SSA) in approximately 2008.  On remand, an attempt obtain relevant records from this Federal agency must be made.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA evidence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

In particular, the RO must attempt to assist the Veteran in obtaining mental health treatment records dating since 2001 from the private practitioners referenced at his June 2015 Board videoconference hearing.  The RO must also attempt to procure the Veteran's SSA medical records in light of the indication of receipt of SSA disability benefits within his private doctor's records dating in approximately 2008.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine the etiology of his current psychiatric disorder.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements and hearing testimony, the examiner must provide an opinion as to whether any psychiatric disorder was caused or aggravated by his military service.  The examiner must consider the in-service notation of depression, as well as the testimony of the Veteran and his wife suggesting he experienced sadness and depression from 1984 to the present.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim for service connection for a mental disorder must be readjudicated.  If any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


